Citation Nr: 0406511	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  03-36 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a retroactive payment of Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

Administrative documentation contained in the claims file 
indicates that the veteran  had a period of active service 
from November 1942 to May 1946, and that he died on September 
[redacted], 1989.  The appellant in this matter is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 determination of the 
Education Center at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.

The Board has determined that additional action is required 
in this case prior to any final appellate review.  
Accordingly, this appeal is remanded to the RO via the 
Appeals Management Center in Washington, D.C.  VA will notify 
the appellant if any further action is required on her part. 


REMAND

From a timely-received January 2003 communication to the 
Board, it appears that the appellant desires a hearing before 
the Board, by videoconference.  Accordingly, this matter is 
REMANDED for the following:

The appellant should be scheduled for a 
hearing before the Board, to be held at 
the RO, in accordance with applicable 
procedures.  The appellant and her 
representative, if any, should be 
provided with appropriate notice as to 
the time and place to report for this 
hearing.  

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant is free to submit any additional evidence and/or 
argument she desires to have considered in connection with 
her current appeal.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the appellant, however, 
until she is so notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

